Citation Nr: 0926044	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to August 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for 
bilateral hearing loss.

In December 2007, the Board issued a decision which denied 
service connection for bilateral hearing loss.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  By a December 2008 Order, the 
Court, pursuant to a joint motion, vacated the Board's 
decision to the extent it denied service connection for 
hearing loss of the left ear.  The claim of service 
connection for hearing loss of the right ear was withdrawn.


FINDINGS OF FACT

1. All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record does not reflect that the Veteran's left 
ear sensorineural hearing loss is causally related to his 
period of active service on a direct or presumptive basis.


CONCLUSION OF LAW

Sensorineural hearing loss of the left ear was not incurred 
in or aggravated by the Veteran's active service and may not 
be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board observes that it previously determined in the 
December 2007 decision that the duties to assist and notify 
had been satisfied in this case.  Although the joint motion 
which was the basis for the Court's December 2007 Order 
contended the Board's decision contained inadequate reasons 
and bases, it did not challenge the finding that all 
reasonable development and notification necessary for the 
equitable disposition of the instant case has been completed.  
The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] 
review BVA decisions in a piecemeal fashion"); see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court").

The Board is therefore confident that if the Court had any 
substantive comments concerning the Board's finding regarding 
the duties to assist and notify, such would have surfaced in 
the joint motion or the Court Order so that any deficiencies 
could be corrected.

Despite the foregoing, the Board reiterates that the Veteran 
was sent VCAA-compliant notification letters in March 2006, 
which informed the Veteran of what was necessary to 
substantiate his claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Further, one of the March 2006 letters included the 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In view of the 
foregoing, the Board finds that the Veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the Veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  As part of his June 2007 Substantive Appeal, 
he indicated that he did not want a Board hearing in 
conjunction with this appeal. Moreover, he was accorded VA 
medical examinations regarding this case in July 2006, August 
2006, and May 2007, which, for the reasons detailed below, 
the Board finds are adequate for resolution of this appeal.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption, as pertinent to 
the current case, is the first post-service year and includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

The Veteran essentially contends that he has hearing loss due 
to in-service noise exposure from working in the 
communications field and being around teletype machines and 
wearing headsets/earphones for his duties as a radio 
operator.  Further, the competent medical evidence of record 
does confirm he currently has a hearing loss disability of 
the left ear as defined by 38 C.F.R. § 3.385.  Nevertheless, 
for the reasons stated below, the Board finds that 
preponderance of the competent medical and other evidence of 
record does not reflect that the Veteran's left ear 
sensorineural hearing loss is causally related to his period 
of active service.

Initially, the Board observes that the Veteran's July 1963 
enlistment examination indicated that his hearing was within 
normal limits in that audiological evaluation listed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
-5 (5)
--
-5 (0)
LEFT
-5 (10)
0 (10)
0 (10)
--
0 (5)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.  In pertinent 
part, this conversion requires the following additions to 
audiological results: 15 at 500 Hertz; 10 at 1000 Hertz; 10 
at 2000 Hertz; 10 at 3000 Hertz; 5 at 4000 Hertz; and 10 at 
6000 Hertz.)

However, the results listed for the right ear appear to have 
been in error, as a July 1963 audiogram contained in the 
Veteran's service treatment records indicates that the pure 
tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45 (60)
65 (75)
55 (65)
35 (45)
60 (65)
LEFT
0 (15)
-5 (5)
-5 (5)
-5 (5)
0 (5)

These findings are also consistent with private audiograms on 
file which are dated in January 1963, December 1963, and 
January 1964.  For example, the January 1963 audiogram 
indicates pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70 (85)
75 (85)
80 (90)
--
90 (95)
LEFT
0 (15)
0 (10)
0 (10)
--
5 (10)

The December 1963 audiogram indicates pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65 (80)
70 (80)
80 (90)
--
75 (80)
LEFT
5 (20)
0 (10)
0 (10)
--
5 (10)

The January 1964 audiogram indicates pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70 (85)
65 (75)
70 (80)
--
55 (60)
LEFT
5 (20)
0 (10)
-5 (5)
--
-5 (0)

Finally, the audiological evaluated conducted as part of the 
Veteran's August 1964 discharge examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
50 (65)
55 (65)
55 (65)
40 (50)
30 (35)
65 (75)
LEFT
0 (15)
-10 (0)
-10 (0)
-10 (0)
-5 (0)
10 (20)

As detailed above, even when converting the in-service 
findings from ASA to ISO standards, the hearing of the 
Veteran's left ear is consistently within normal limits, with 
no evidence of a hearing loss disability pursuant to 
38 C.F.R. § 3.385, nor hearing loss pursuant to Hensley, 
supra.

The Board observes that the joint motion criticized the 
December 2007 decision, in part, on the basis that there was 
no July 1963 audiogram, but there is an audiogram dated in 
January 1963.  However, as detailed above, there are 
audiograms from both January and July 1963.  Although similar 
in certain aspects such as showing a hearing loss disability 
in the right ear, there are different results on the 
aforementioned audiograms dated in January and July 1963 as 
detailed above, and it was indicated that they were conducted 
on different days of these months.  For example, the January 
audiogram was conducted on the 8th of that month, while the 
July audiogram was conducted on the 13th.  The Board also 
observes that while the actual date on the July 1963 
audiogram is numerical, the number used to indicate the month 
does appear to be a "7" which represents the month of July.  
Further, the clinician who conducted VA audiological 
examinations in August 2006 and May 2007 also identified the 
audiogram in question as being from July 1963.

The Board acknowledges that in the December 2007 decision it 
emphasized the July 1963 audiogram's results pertaining to 
the right ear, and that the claim of service connection for 
this ear has been withdrawn.  Nevertheless, as detailed 
below, the notation of this audiogram in the August 2006 and 
May 2007 VA audio examinations reflects that the opinions 
expressed by that examiner are the ones most consistent with 
the Veteran's actual medical history as documented by the 
evidence of record, and, thus, entitled to the most weight in 
the instant case.

As detailed above, neither the pre-service nor in-service 
audiograms/audiological evaluations show evidence of either a 
hearing loss disability of the left ear pursuant to 38 C.F.R. 
§ 3.385 or evidence of hearing loss pursuant to Hensley, 
supra.  Further, the first indication of hearing loss in the 
left ear in the competent medical evidence on file appears to 
be medical records dated in 1990, approximately 26 years 
after the Veteran's separation from active service.  These 
records indicate he had profound sensorineural hearing loss 
of both ears, for which he underwent a cochlear implant 
procedure in April 1990.  

As left ear sensorineural hearing loss was not shown within 
the first year post service, service connection cannot be 
granted on a presumptive basis.  Moreover, the Court has 
indicated that normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board does acknowledge that there are competent medical 
opinions of record which both support and refute the 
Veteran's claim.  For example, an October 2005 private 
audiologist's statement noted that a concurrent audiogram 
showed anacusis bilaterally, which meant no measurable 
hearing in either ear.  Moreover, this private audiologist 
stated that from the Veteran's history of being exposed to 
the noise of loud teletype machines for many hours a day, day 
after day, and from listening to loud earphones as a radioman 
in the military during the early and mid 1960s, it was quite 
likely that this was the beginning of the hearing loss.  
However, the record does not reflect this audiologist 
actually reviewed the Veteran's service records, as it does 
not address the fact that his left ear hearing was 
consistently shown to be within normal limits on audiometric 
testing prior to, during, and at the time of discharge from 
service.  Further, the Board observes that the joint motion 
did not criticize the Board's reasons and bases for 
discounting the weight of this opinion.

The evidence in support of the Veteran's claim also includes 
the opinion of a July 2006 VA ear disease examiner, who 
opined that it was more likely than not that a component of 
the Veteran's hearing loss was due to military noise 
exposure. 

The joint motion contended that the Board did not provide 
adequate reasons and bases for discounting the probative 
value of the opinion of the July 2006 VA ear disease 
examiner, stating that the examiner did note the findings of 
audiograms dated in January 1963, December 1963, and January 
1964; that the Veteran did at the time of entrance have a 
significant hearing loss on the right as a baseline; and his 
hearing was completely normal on the left at the time of 
entrance and separation.  The joint motion also noted that 
the Board faulted the examiner for not discussing the July 
1963 audiogram when there was no such audiogram.  However, as 
detailed above, the Board finds that there is such an 
audiogram in the service treatment records.  Moreover, even 
though the examiner noted that hearing was completely normal 
on the left at the time of entrance and separation, his 
opinion relating hearing loss to service was based at least 
in part on "objective findings of a change in hearing from 
the time of entrance until separation..."  As detailed above, 
there was no change in hearing for the left ear as it was 
normal at both entrance and separation.  Simply put, the 
rationale provided goes to the fact that the right ear was 
noted as being normal on the July 1963 enlistment 
examination, and does not appear to be consistent with the 
actual findings regarding the left ear which show the hearing 
to be normal throughout service.

As already indicated, the clinician who conducted the August 
2006 and May 2007 VA audiological examinations noted that he 
had reviewed the claims folder and specifically referenced 
the July 1963 audiogram.  Based on this review, and 
evaluation of the Veteran's hearing, the examiner opined at 
the August 2006 examination that hearing loss was less likely 
than not caused by or a result of military noise exposure.  
The examiner provided a detailed rationale in support of this 
opinion based upon the effect of noise exposure on hearing.  
Specifically, he acknowledged that the effect of impulse 
sounds or continuous exposure could cause a temporary 
threshold shift.  The examiner stated that if hearing did not 
recover completely from a temporary threshold shift, a 
permanent hearing loss exists; and that since the damage was 
done when exposed to noise, a normal audiogram subsequent to 
the noise exposure would verify that the hearing had 
recovered without permanent loss.  Thereafter, at the 
subsequent May 2007 examination, the examiner opined that the 
current hearing loss was not caused by or aggravated by 
military noise exposure, as there was no change in hearing 
thresholds from military entrance to separation.  In other 
words, the examiner's opinions from these VA examinations, 
taken together, appear to be that even with the type of noise 
exposure described by the Veteran, there would be a permanent 
change in audiometric findings indicative of hearing loss if 
the hearing loss was due to in-service noise exposure; and 
since there was no such change, the current hearing loss 
disability was not incurred in or aggravated by active 
service.

Inasmuch as the opinions of the clinician who conducted the 
August 2006 and May 2007 VA audio examinations are the only 
ones of record that provide a rationale which takes into 
account and addresses the normal findings of the left ear on 
evaluations contemporaneous to service, the Board finds they 
are entitled to the most weight in the instant case.  As 
these opinions are against the current claim of service 
connection for hearing loss of the left ear, the Board 
concludes that the preponderance of the evidence is against 
the claim.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefits sought on appeal with 
respect to this claim must be denied.


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


